IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                          )
                                               )          No. 74467-4-1
                       Respondent,             )
                                               )          DIVISION ONE
               v.                              )
                                               )          UNPUBLISHED OPINION
 JASON ELI MARTIN,                             )
                                               )
                       Appellant.              )          FILED: March 13, 2017
                                               )
       APPELWICK, J. — Martin challenges the mandatory LFOs imposed by the

trial court. RCW 10.01.160(3) does not require an individualized inquiry into ability

to pay mandatory LFOs. We affirm.

                                       FACTS

       Jason Martin pleaded guilty to taking a motor vehicle without permission in

the second degree and theft in the third degree. At sentencing, Martin argued that

he did not have the ability to pay legal financial obligations (LFOs). The trial court

imposed $800 in mandatory LFOs. These LFOs were: a $500 victim penalty

assessment(VPA)fee, a $200 criminal filing fee, and a $100 deoxyribonucleic acid

(DNA)collection fee.
No. 74467-4-1/2


                                  DISCUSSION

       Martin challenges the LFOs imposed below. He contends that the trial court

should not have imposed any LF0s, because he is mentally ill and unable to pay.

       RCW 10.01.160(1) authorizes courts to impose costs after a conviction.

But, it provides that a court shall not impose costs unless the defendant is or will

be able to pay them. RCW 10.01.160(3). In State v. Blazina, 182 Wn.2d 827,837-

38, 344 P.3d 680 (2015), the Washington Supreme Court held that the trial court

must make an individualized inquiry into the defendant's ability to pay prior to

imposing discretionary LF0s.

       DNA, VPA, and criminal filing fees are authorized by statute.          RCW

43.43.7541; RCW 7.68.035(1)(a); RCW 36.18.020(2)(h). The DNA collection

statute states, "Every sentence imposed for a crime specified in RCW 43.43.754

must include a fee of one hundred dollars." RCW 43.43.7541. The VPA statute

provides, "When any person is found guilty in any superior court of having

committed a crime, except as provided in subsection (2) of this section, there shall

be imposed by the court upon such convicted person a penalty assessment."

RCW 7.68.035(1)(a). This assessment must be $500 for cases involving felonies

or gross misdemeanors. Id. And, RCW 36.18.020(2)(h) provides that "an adult

defendant in a criminal case shall be liable for a fee of two hundred dollars" after

a conviction or plea of guilty.

       Martin argues that Blazina should alter our reading of these statutes. He

suggests that RCW 10.01.160(3) requires courts to consider ability to pay prior to




                                            2
No. 74467-4-1/3


imposing any LFOs, and to refrain from imposing LFOs on indigent defendants.

But, this court has previously recognized that the VPA, DNA, and filing fees are

mandatory. See State v. Mathers, 193 Wash. App. 913, 918, 376 P.3d 1163(2016);

State v. Clark, 191 Wash. App. 369, 374, 362 P.3d 309 (2015). Blazina limited its

holding to discretionary LFOs. 182 Wash. 2d at 837-38. Thus, the particular LFOs

that Martin challenges are not subject to RCW 10.01.160(3).

       Martin asserts that GR 34(a) further supports his contention that no LFOs

should be imposed when ,a defendant is indigent. GR 34(a) provides, "Any

individual, on the basis of indigent status as defined herein, may seek a waiver of

filing fees or surcharges the payment of which is a condition precedent to a

litigant's ability to secure access to judicial relief from a judicial officer in the

applicable trial court." In Mathers, we recognized that the purpose of GR 34(a) is

different from that of the mandatory LFO statutes. 193 Wash. App. at 924. While

GR 34(a) permits filing fees to be waived so as to promote access to the courts, it

does not prohibit the enforcement of civil judgments against those whose filing fees

were waived. Id. at 924. Thus, GR 34(a) does not shed light on the interpretation

of mandatory LFOs. Id.

       Martin also contends that constitutional concerns require courts to consider

ability to pay prior to imposing any LFOs. He argues that precluding courts from

waiving mandatory LFOs violates equal protection. Relying on GR 34(a), Martin

asserts that it violates equal protection to allow mandatory fees to be waived for

civil litigants, but not for criminal defendants. But, the Mathers court recognized




                                             3
No. 74467-4-1/4


that civil litigants and criminal defendants are not similarly situated individuals

receiving disparate treatment. See 193 Wash. App. at 926. Thus, GR 34(a) cannot

support Martin's equal protection argument.

       Martin also cites Fuller v. Oregon,417 U.S. 40, 94 S. Ct. 2116,40 L. Ed. 2d

642(1974)as support for his equal protection argument. Fuller upheld the Oregon

statute upon which RCW 10.01.160 was based. Mathers, 193 Wash. App. at 926;

Fuller, 417 U.S. at 45. But, it specifically addressed non-mandatory costs. Fuller,
417 U.S. at 45. Accordingly, we have previously rejected a similar argument that

imposing mandatory LFOs when a defendant is indigent violates equal protection

under Fuller. Mathers, 193 Wash. App. at 926.

       Lastly, Martin asserts that imposing mandatory LFOs on indigent

defendants violates substantive due process. We have previously held that

mandatory LFOs are constitutional so long as the sentencing scheme provides

sufficient safeguards as to prevent imprisonment because of indigency. Mathers,
193 Wash. App. at 928; State v. Lundy, 176 Wash. App. 96, 102-03, 308 P.3d 755

(2013); State v. Curry, 118 Wash. 2d 911, 917-18, 829 P.2d 166 (1992). And, we

have noted that an as-applied substantive due process challenge to the DNA

collection fee statute is not ripe for review until the State seeks to enforce collection

of the fee or impose a sanction for failure to pay. State v. Shelton, 194 Wash. App.
660, 674, 378 P.3d 230 (2016), review denied, 187 Wash. 2d 1002, 386 P.3d 1088

(2017).




                                               4
No. 74467-4-1/5


      Martin has not raised any new challenges to the mandatory DNA,VPA,and

filing fees. Therefore, we conclude that the trial court did not err in imposing

mandatory LF0s.

      We affirm.



WE CONCUR:



        c-A'c tyi      LT'




                                           5